March 31.

Judge Brooke,
delivered the opinion of the court.
On the preliminary question, whether the appeal in this case has been regularly granted, the court is of opinion, that though the act of assembly might be susceptible of a different construction, if it were res integra, that which has been adopted by the chancellor, has been so long acquiesced in by this court, that it is now too late to disturb It. The cause has therefore been considered on its merits, and the court is of opinion to affirm the decree.